Title: To James Madison from William C. C. Claiborne, 30 November 1803 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


30 November 1803, “Near Natchez.” Received JM’s communication of 14 Nov. with its enclosures and will pay “faithful attention” to the contents. “I am pleased to find that provision has been made to relieve me from the labours and responsibility of the Revenue Department at New Orleans, and I learn with satisfaction that the President has selected for the Collector Mr. H. B Trist; A Gentleman whom I hold in high estimation, and with whom I promise myself a cordial Co-operation in whatever relates to the public Interest.”
 

   
   Letterbook copy (Ms-Ar: Claiborne Executive Journal, vol. 13). 1 p. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:300. This letter is not included in a list of dispatches received from Claiborne by the State Department (see Claiborne to JM, 26 Nov. 1803, n.).


